DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 10-19 have been examined in this application. Claims 13-19 are added. Claims 1-9 were previously withdrawn in response to the ‘Restriction/Election’ filed on 1/20/2021. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 5/3/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 3011182) in view of Seigler (US 20050217030), and further in view of Lacasse (US 9282834).
In regards to Claim 10, Rowe teaches: a first material (30) of first dimensions and a second material (21) of second dimensions (Fig. 8), wherein the first dimensions are less than the second dimensions (see annotated Fig. 8), wherein the first material is moisture resistant (Col 3 Lines 55-57 'may be desired using waterproof sheeting'), and wherein the second material Rowe does not teach: A method of cutting the first and second materials, and wherein the combined first material and second material comprises a bed sheet comprising a moisture resistant portion and a non-moisture resistant portion, wherein the moisture resistant first material represents a resistance to an accumulation of moisture emanating from an infant user head, wherein the first material is at least one of silk or satin, and wherein the second material is at least one of cotton or flannel, and wherein the first material is configured in a position to interface with the infant user head; applying the bed sheet to a bassinet mattress; resisting moisture accumulation on the first material upon contact with the infant user head for a predefined period of time; 216/569,666retaining a greater moisture level within hair of the infant user head based on the resisting moisture accumulation on the first material as compared to another user moisture level, wherein the another user employs a material other than the silk or the satin to contact the another user head; and blocking moisture level retention within a body of an infant user upon the body of the infant user contacting the second material. 
Seigler teaches: a bedding useful for crib sheets such as a bassinet (Para 0033/0044). An additional drool pad (390) may be attached to the crib sheet by hook strips (392) to absorb baby moisture such as drooling (Para 0050). The mattress sheet system includes three layers, a bottom layer that is water resistant (aka ‘moisture resistant’), a top layer formed of a polyester material, and an intermediate layer that is water absorbent (aka ‘non-moisture resistant’) (Para 0016) (see note below). The moisture resistant material being of vinyl, nylon or other suitable water resistant material (aka ‘silk or satin’) that provides a safe sleeping environment (Para 0036) and the non-moisture resistant material being of cotton (Claim 7). Seigler does not teach: . 
Lacasse teaches: a protective bed covering (40 - second dimension and larger) with panel (46 - first dimension and smaller) stitched or otherwise attached to cover (42). The protective bedding cover (40) may include a protective material that is waterproof or airtight as part of the panel (46) only (Fig. 4 and Col 5 lines 63 - Col 6 Line 8). The invention can be utilized as a basis for designing of structures, method and systems carrying out the several purposes of the invention (Col 6 Lines 50-55).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a specific method of attaching two sheets together of Lacasse, to the water resistant/absorbent material types of Seigler, and combining mechanisms for the bed sheeting arrangement of Rowe as providing specific material properties from Lacasse and Seigler to the invention of Rowe does not alter the function and is an obvious modification. A dimensional change of Lacasse is considered a common design change in bed sheets without changing the overall function or design of the invention. Additionally, the art of Seigler teaching a specific material to exhibit a moisture resistant/absorbent effect, this design is common in the art of infant bedding. Therefore, the combination of the selected fabric material and dimensions for greater moisture accumulation in the head region since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Balias Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

    PNG
    media_image1.png
    424
    683
    media_image1.png
    Greyscale

Annotated Figure 8 from Rowe
PLEASE NOTE (SEIGLER): 
DROOL PAD = FIRST MATERIAL 
BEDDING = SECOND MATERIAL

In regards to Claim 11, Rowe teaches: The method of claim 10, wherein the first dimensions configured to fit a bassinet mattress (Col 1 Lines 10-11 'infant cribs' and Lines 15-17 'youth beds for children who continue such practices beyond infancy') comprise a twelve-inch length and a twenty-five inch width.
Rowe/Seigler/Lacasse does not explicitly teach the claimed 12” L and 25” W dimensions, however, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having a first dimension comprise a twelve-inch length and a twenty-five inch width.
In regards to Claim 12, Rowe teaches: The method of claim 10, wherein the first dimensions configured to fit a crib mattress (Col 1 Lines 10-11 'infant cribs' and Lines 15-17 'youth beds for children who continue such practices beyond infancy') comprise a sixteen-inch length and a forty-three-inch width.
Rowe/Seigler/Lacasse does not explicitly teach the claimed 16” L and 43” W dimensions, however, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having a first dimension comprise a sixteen-inch length and a forty-three-inch width.
In regards to Claim 13, Rowe teaches: The method of claim 10, wherein the combining mechanism is at least one of a sewn seam, a hook and loop fastener, a snap mechanism (31 -Fig. 8 and Col 3 Lines 53-55), or a zipper mechanism.
In regards to Claim 14, Rowe teaches: The method of claim 10, further comprising reducing a size of the first material (Fig. 8 – 30) to accommodate an interface between the bed sheet and a child user or infant user body proportions (Col 1 Lines 10-12).
In regards to Claim 15, Rowe teaches: The method of claim 10, but does not teach, further comprising adhering the first material to a range of different locations within the bed sheet corresponding to varying body positions of a range of bed sheet users. Lacasse teaches
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the attachment method of Lacasse to the bed sheets of Rowe as attachment features to connect two materials together are commonly designed and found in the field of endeavor.
In regards to Claim 16, Rowe teaches: The method of claim 10, but does not teach, further comprising cutting the first material into first dimensions comprising at least one of a first width dimension (L3)(A) of 16 inches and a first length dimension (W1)(A) of 43 inches or a second width dimension (L3)(B) of 12 inches and a second length dimension (W1)(B) of 25 inches. Lacasse teaches: a protective bed covering (40 - second dimension and larger) with panel (46 - first dimension and smaller) stitched or otherwise attached to cover (42). The protective bedding cover 40 may include a protective material that is waterproof or airtight as part of the panel (46) only (Fig. 4 and Col 5 lines 63 - Col 6 Line 8). The invention can be utilized as a basis for designing of structures, method and systems carrying out the several purposes of the invention (Col 6 Lines 50-55).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a specific method of attaching two sheets together of Lacasse and combining mechanisms for the bed sheeting arrangement of Rowe as providing specific material properties from Lacasse to the invention of Rowe does not alter the function and is an obvious modification. A dimensional change of Lacasse is considered a common design change in bed sheets without changing the overall function or design of the invention. Therefore, the combination of the selected fabric material and dimensions for greater moisture accumulation has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Balias Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
In regards to Claim 17, Rowe teaches: The method of claim 10, but does not teach, further comprising cutting the second material into second dimensions comprising at least one of an (L1)(A) first length of 69 inches, an (L2)(A) second length of 52 inches, a (W1)(A) first width of 43 inches, and a (W)(2) second width of 26 inches, or an (L1)(B) third length of 42 inches, an (L2)(B) fourth length of 33 inches a (W1)(B) third width of 25 inches, and a (W)(B) fourth width of 16 inches. Lacasse teaches: a protective bed covering (40 - second dimension and larger) with panel (46 - first dimension and smaller) stitched or otherwise attached to cover (42). The protective bedding cover 40 may include a protective material that is waterproof or airtight as part of the panel (46) only (Fig. 4 and Col 5 lines 63 - Col 6 Line 8). The invention can be utilized as a basis for designing of structures, method and systems carrying out the several purposes of the invention (Col 6 Lines 50-55).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a specific method of attaching two sheets together of Lacasse and combining mechanisms for the bed sheeting arrangement of Rowe as providing specific material properties from Lacasse to the invention of Rowe does not alter the function and is an obvious modification. A dimensional change of Lacasse is considered a common design change in bed sheets without changing the overall function or design of the invention. Therefore, the combination of the selected fabric material and dimensions for greater moisture accumulation has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Balias Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant’s amendments to the claims on 5/3/2021 are rejected under Rowe (US 3011182) in view of Seigler (US 20050217030), and further in view of Lacasse (US 9282834). The new amendments now require the art of Seigler to teach Claim 10: ‘wherein the moisture resistant first material represents a resistance to an accumulation of moisture emanating from an infant user head, wherein the first material is at least one of silk or satin, and wherein the second material is at least one of cotton or flannel;’ AND ‘, and wherein the first material is configured in a position to interface with the infant user head; applying the bed sheet to a bassinet mattress; resisting moisture accumulation on the first material upon contact with the infant user head for a predefined period of time; 216/569,666 retaining a greater moisture level within hair of the infant user head based on the resisting moisture accumulation on the first material as compared to another user moisture level, wherein the another user employs a material other than the silk or the satin to contact the another user head; and blocking moisture level retention within a body of an infant user upon the body of the infant user contacting the second material.’ 
The new art of Seigler teaches, a mattress sheet and drool pad that absorbs baby moisture from the head region (Para 0050). The drool pad (390) may be attached to the crib sheet by hook strips (392). The mattress sheet system includes a water resistant (aka ‘moisture resistant’) layer and a water absorbent (aka ‘non-moisture resistant’) layer (Para 0016). The resistant layer being of vinyl, nylon or other suitable water resistant material (aka ‘silk or satin’) 
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable over the prior art of record because the teachings of the references as a whole do not teach, show, or render obvious the combination set forth including that of Claims 18-19.
Regarding Claims 18-19, the closest prior art of Rowe (US 3011182), teaches a bed sheet that fully surrounds a mattress and does not disclose corner cut outs. The art of Lacasse (US 9282834) teaches side flaps that extend over the sides of a mattress and do not form to the underside of a mattress. Lastly, the art of Seigler (US 20050217030) teaches a fitted mattress cover, however, does not teach corner cut outs.
As a result, the claimed invention provides an additional structural and functional distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Diak/Ghanem (US 20040064889) teaches bed sheets with a lower sized sheet to cover the bottom portion of a mattress and an upper sheet to cover a top portion of a mattress. The upper sheet includes a liquid impervious drool pad (90 – Fig. 4). The pad collects liquid or moisture in the head section of the bedding. Additionally, Chapman (US 2414927) is noted as pertinent as it discloses a sanitary pad for beds/cribs with a flap that is of a smaller dimension to the bed sheet. The flap is stitched around the edges of the mattress and tucked under the bottom of the mattress. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/19/2021